Case 1:19-cv-10506-AT Document 20-1 Filed 12/30/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
x Case No. 19-cv-10506 (AT)

SYDNEY HYMAN, AFFIRMATION IN
SUPPPORT OF REQUEST
Plaintiff, FOR CERTIFICATE
y. OF DEFAULT

ANDREW FABBRI and JESSICA COHEN a/k/a
JESSICA FABBRI,

Defendants.

 

Michael W. Freudenberg hereby declares as follows:

1. I am a partner in the law firm of Harrington, Ocko & Monk, LLP counsel for
Plaintiff SYDNEY HYMAN in this action.

2. This action was filed in Supreme Court, New York County on September 6, 2019.

3. Defendants ANDREW FABBRI and JESSICA COHEN a/k/a JESSICA FABBRI
have been properly served with the Summons, Notice of Commencement of Action Subject to
Mandatory Electronic Filing, and Amended Complaint.

4, Defendants removed the case from Supreme Court, New York County to this Court
by Notice of Removal dated November 12, 2019 and electronically filed on November 13, 2019
[Document #1].

5. The time for Defendants ANDREW FABBRI and JESSICA COHEN a/k/a
JESSICA FABBRI to answer or otherwise move with respect to the Amended Complaint herein
has expired.

6. Defendants ANDREW FABBRI and JESSICA COHEN a/k/a JESSICA FABBRI

have not answered or otherwise moved with respect to the Amended Complaint, and time for

 
Case 1:19-cv-10506-AT Document 20-1 Filed 12/30/19 Page 2 of 2

Defendants ANDREW FABBRI and JESSICA COHEN a/k/a JESSICA FABRI to answer or
otherwise move has not been extended.

7. That Defendants ANDREW FABBRI and JESSICA COHEN a/kfa JESSICA
FABBRI are not infants or incompetent. Defendants ANDREW FABBRI and JESSICA COHEN
a/k/a JESSICA FABBRI are not presently in the military service of the United States as appear
from facts in this litigation.

WHEREFORE, Plaintiff SYDNEY HYMAN requests that the default of Defendants
ANDREW FABBRI and JESSICA COHEN a/k/a JESSICA FABBRI be noted and a Certificate
of Default issue.

I declare under penalty of perjury that the foregoing is true and accurate to the best of my
knowledge, information and belief, that the amount claimed is justly due to Plaintiff SYDNEY
HYMAN, and that no part thereof has been paid.

Dated: December 30, 2019
White Plains, New York

HARRINGTON, OCKO & MONK, LLP

wa

TV ichael W., Freudenberg
Attorneys for Plaintiff
SYDNEY HYMAN

81 Main Street, Suite 215
White Plains, New York 10601
(914) 686-4800

mfreudenberg @homlegal.com

TO: Counsel of Record, via ECF

 
